Exhibit 10.1

 
 
Anchor BanCorp Wisconsin Inc.
25 West Main Street
Madison, Wisconsin 53703
 
September 25, 2013



 
Re:  
Notes Purchase Agreement

 
Dear Purchaser:
 
Reference is made to the Purchase Agreement, dated as of August 12, 2013 (as
amended by the Joinder Agreement, dated as of August 27, 2013, the “Notes
Purchase Agreement”), by and among Anchor BanCorp Wisconsin Inc. (the “Company”)
and the purchasers party thereto (each, a “Purchaser” and, collectively, the
“Purchasers”), for the contemplated offer and sale of up to $30,000,000
aggregate principal amount of the Company’s Senior Notes due 2018.  Defined
terms used but not defined in this letter agreement have the meanings given to
them in the Notes Purchase Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, the Company and the Purchasers hereby agree as
follows:
 
1.           Effective as of the date hereof (the “Termination Date”): (a) the
Notes Purchase Agreement is hereby terminated in its entirety and shall be of no
further force and effect, all obligations of the parties thereunder shall be
fully satisfied and discharged and, notwithstanding, without limitation,
Sections 8 and 9 of the Notes Purchase Agreement, no section of the Notes
Purchase Agreement shall survive the Termination Date; (b) the Company and its
Affiliates hereby release, and covenant not to bring any suit, claim or
proceeding against any Purchaser or any of its officers, directors, partners,
employees and agents or any of its or their respective Affiliates with respect
to the Notes Purchase Agreement; and (c) each Purchaser and its respective
Affiliates hereby release, and covenant not to bring any suit, claim or
proceeding against the Company or any of its officers, directors, partners,
employees and agents or any of its or their respective Affiliates with respect
to the Notes Purchase Agreement, including for any unpaid fees or expenses
(other than the termination fee described in Section 2 below).
 
2.           On the Closing Date under the Stock Purchase Agreements, the
Company shall pay to each Purchaser a termination fee, by wire transfer of
immediately available funds in accordance with instructions delivered in writing
to the Company by such Purchaser, equal to one percent (1.00%) of the aggregate
principal amount of the Notes committed to be purchased by such Purchaser
pursuant to the Notes Purchase Agreement, as set forth on the signature pages
hereto under such Purchaser’s name.
 
3.           This Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The Company and Purchaser
hereby expressly and irrevocably (i) submits to the non-exclusive jurisdiction
of the federal courts sitting in the City of New York in any suit or proceeding
arising out of or relating to this Letter Agreement, and (ii) waives (a) its
right to a trial by jury in any legal action or proceeding relating to this
Letter Agreement or any course of conduct, course of dealing, statements
(whether verbal or written) or
 


 
 
 

--------------------------------------------------------------------------------

 


 
actions of the Purchaser and for any counterclaim related to any of the
foregoing and (b) any obligation which it may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum.
 
4.           For the convenience of the parties hereto, this Letter Agreement
may be executed in any number of separate counterparts, each such counterpart
being deemed to be an original instrument, and all such counterparts will
together constitute the same agreement. Executed signature pages to this Letter
Agreement may be delivered by facsimile transmission or by e-mail delivery of a
.PDF data file and such signatures will be deemed as sufficient as if actual
signature pages had been delivered.
 
*           *           *
 


 
 
 

--------------------------------------------------------------------------------

 


 
Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Purchaser.
 
 

 
ANCHOR BANCORP WISCONSIN INC.
         
By:
 
   
Name:  
Mark D. Timmerman
   
Title:
Executive Vice President, Secretary and General Counsel
 



 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 




Accepted and Agreed to as of the date set forth above:


Name: [PURCHASER]
 
Address:  
     
By:
     
Name:  
     
Title:
             
Principal Commitment:  
   
Termination Fee:  
 



 
 
 
 
 